65 F.3d 170
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.Walter SUMNER, Petitioner-Appellant,v.Odie WASHINGTON, Respondent-Appellee.
No. 94-1288.
United States Court of Appeals, Seventh Circuit.
Submitted Aug. 24, 1995.*Decided Sept. 5, 1995.

Before BAUER, EASTERBROOK and MANION, Circuit Judges.

ORDER

1
Walter Sumner, an Illinois prisoner convicted of murder, appeals the denial of his petition for a writ of habeas corpus under 28 U.S.C. Sec. 2254.  He argues that trial counsel rendered ineffective assistance depriving him of a fair trial when counsel failed to tender a jury instruction for the lesser included offense of voluntary manslaughter;  failed to interview and call a certain witness;  and failed to withdraw as counsel due to a conflict of interest at a posttrial hearing.  For the reasons stated in the district court opinion, 840 F.Supp. 562 (N.D.Ill.1993), we AFFIRM.



*
 After preliminary examination of the briefs, the court notified the parties that it had tentatively concluded that oral argument would not be helpful to the court in this case.  The notice provided that any party might file a "Statement as to Need of Oral Argument."   See Fed.R.App.P. 34(a);  Cir.R. 34(f).  No such statement having been filed, the appeal is submitted on the briefs and the record